Citation Nr: 1324994	
Decision Date: 08/06/13    Archive Date: 08/13/13

DOCKET NO.  06-29 766	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD) with secondary panic disorder, prior to January 16, 2012.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Claims Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty in the military from April 1966 to March 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta (Decatur), Georgia - which determined the Veteran was not entitled to a rating higher than 50 percent for his PTSD or a TDIU.  The notice of disagreement (NOD) he submitted in April 2006, however, in response, only concerned the denial of his TDIU claim, so the statement of the case (SOC) the RO sent him in August 2006 also only concerned the TDIU claim.  He then perfected his appeal of this TDIU claim to the Board by also, in response that SOC, filing an additional statement in September 2006, which the RO accepted as his substantive appeal (a VA Form 9 equivalent) concerning this TDIU claim.

A hearing was held before a local Decision Review Officer (DRO) at the RO regarding the Veteran's TDIU claim, a transcript of which is of record.  At a subsequent point, the Veteran failed to appear for a previously requested October 2010 Travel Board hearing before a Veterans Law Judge (VLJ) of the Board, and has not since provided good cause justification for his absence.  Consequently, his Travel Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

A June 2010 RO decision again denied the claim for a rating higher than 50 percent for the PTSD, in the process indicating this rating for the PTSD includes a secondary panic disorder.  In September 2010, so within one year of receiving notification of that more recent decision, the Veteran filed another NOD, this time to initiate an appeal of this additional claim.  38 C.F.R. § 20.201 (2013).   Consequently, the Board remanded this claim to the RO (via the Appeals Management Center (AMC)) so an SOC could be issued and him given an opportunity to perfect his appeal of this claim to the Board by in response also filing a timely substantive appeal (VA Form 9 or equivalent).  See Manlincon v. West, 12 Vet. App. 238 (1999).  And since his TDIU claim was inextricably intertwined with the issue of an increased rating for his PTSD, the Board also remanded the TDIU claim.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994).  

Thereafter, he perfected his appeal in regard to the increased rating claim for his PTSD by filing a timely VA Form 9.  38 C.F.R. § 20.200.  The RO/AMC then undertook further development of the matters at hand through updated VA Compensation and Pension examinations to determine the severity of the Veteran's PTSD, as well as the extent of occupational impairment from service-connected disability.  On the basis of these findings, as well as more recently obtained private psychiatric evaluations, the RO/AMC issued an October 2012 rating decision increasing to 100 percent the rating for the PTSD with secondary panic disorder, effective January 16, 2012.  The claim for increased rating for psychiatric disability prior to January 16, 2012, remains on appeal inasmuch as a higher rating prior to that date was not granted.

The Board further observes that the claim for entitlement to a TDIU likewise remains on appeal.  In this regard, the Board observes that the award of a 100 percent schedular evaluation for psychiatric disability from January 16, 2012 does not render moot the Veteran's TDIU claim for the time period since that rating took effect, inasmuch as there is a residual benefit that is available from concurrent assignment of both a 100 percent schedular service-connected evaluation and a TDIU.  In years past, if a Veteran received a 100 percent schedular rating for his service-connected disability, the issue of entitlement to a TDIU became moot since a Veteran could not have a 100 percent schedular rating while concurrently having a TDIU.  38 C.F.R. § 4.16(a); VAOPGCPREC 6-99 (June 7, 1999), 64 Fed. Reg. 52735 (1999).  Other precedential decisions also discussed this interplay.  See, e.g., Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  Essentially, VAOPGCPREC 6-99 held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

But in view of the decision of the United States Court of Appeals for Veterans Claims (Court/CAVC) in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), which took a position contrary to the one reached in the OGC precedent opinion, the General Counsel took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VA O.G.C. Prec. Op. No. 6-99.

In light of the holding in Bradley, the issue of a TDIU throughout the entire pendency of the Veteran's claim remains on appeal.  

In this decision the Board is determining whether an increased rating for the PTSD prior to January 16, 2012, is warranted.  Meanwhile, a TDIU is being granted effective January 16, 2012 on a schedular basis under 38 C.F.R. § 4.16(a).  As to the remaining matter of a TDIU prior to January 16, 2012 on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) (since the Veteran does not meet the preliminary schedular requirements in advance of January 16, 2012), the Board is remanding this matter to the RO via the AMC for referral to the Director of the Compensation and Pension Service as to the propriety of a TDIU on extra-schedular grounds.  


FINDINGS OF FACT

1. Prior to January 16, 2012, the Veteran's PTSD with secondary panic disorder was best characterized as involving occupational and social impairment with reduced reliability and productivity.

2. Since January 16, 2012, the Veteran has met the preliminary schedular criteria for a TDIU, and further, has been incapable of obtaining and maintaining substantially gainful employment as the consequence of service-connected disability.


CONCLUSIONS OF LAW

1. The criteria are not met for a rating higher than 50 percent for the PTSD with secondary panic disorder prior to January 16, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).

2. But the criteria are met for a TDIU as of January 16, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013), prescribes several requirements as to VA's duties to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2013).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will provide on the claimant's behalf.  A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the so called "fourth" requirement that VA specifically request the claimant to provide any evidence in his or her personal possession pertaining to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 C.F.R. § 3.159(b)(1) (2013).

As indicated below the Board is awarding a partial grant of the benefits sought regarding the Veteran's TDIU claim on appeal, providing for this benefit as of January 16, 2012.  Hence, even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of this matter, and need not be further discussed.  Moreover, the remaining issue of entitlement to a TDIU prior to January 16, 2012 is being remanded for the requisite procedures for consideration of a TDIU on an extraschedular basis, and therefore any discussion of whether there was fully compliant VCAA notice to the Veteran is premature, pending a decision on this claim on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Regarding the claim for increased rating for PTSD with secondary panic disorder, in a February 2012 letter, the RO/AMC notified the Veteran of the type of evidence and information needed to substantiate his claim, including insofar as the information and evidence he needed to provide versus the information and evidence that VA would try and obtain for him, on his behalf.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA notice letter mentioned explained that VA would undertake reasonable measures to assist him in obtaining additional VA medical records, private treatment records and other Federal records.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  He therefore has received all required notice concerning his claim.  

The February 2012 VCAA notice correspondence was sent to him after the June 2010 rating decision on appeal adjudicating his increased evaluation claim, and thus was not in accordance with the preferred preadjudicatory timing-of-notice standard.  See Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004) (Pelegrini II).  This notwithstanding, he had opportunity to respond to the VCAA correspondence in advance of issuance of the most recent October 2012 supplemental statement of the case (SSOC) continuing the denial of his TDIU claim (and which issuance also comprised a statement of the case (SOC) with regard to his increased rating claim).  And if, for whatever reason, VCAA notice was not provided prior to the initial adjudication of a claim or, if provided, the notice was inadequate or incomplete, this timing error can be effectively rectified ("cured") by providing any necessary VCAA notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated, rather preserved, and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the U. S. Supreme Court made clear that VCAA notice errors, even if shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of not only establishing error, but also, above and beyond that, of showing how it is unduly prejudicial, meaning outcome determinative of his claim.  There is no such pleading or allegation in this instance.

The RO and AMC also have taken appropriate action to comply with the duty to assist the Veteran with this claim by obtaining the records of his relevant treatment, including VA outpatient treatment, and by arranging for him to undergo VA Compensation and Pension (C&P) examinations assessing and reassessing the severity of his PTSD.  See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  In furtherance of his claim, the Veteran has provided various private treatment records, and several personal statements.  He testified during a DRO hearing, and failed to appear for a scheduled Board hearing.  While he has identified having received disability benefits from the Social Security Administration (SSA), all reasonable measures to obtain records associated with that award have been exhausted, and information available indicates that the underlying records have been discarded by that agency.  There is no indication of any other relevant evidence or information needing to be obtained.  
In summary, the record reflects that the facts pertinent to this claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or implementing regulations.  That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board is proceeding with the adjudication of this claim on the merits.

Increased Rating for PTSD

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R.           § 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The VA rating schedule provides that psychiatric disorders other than eating disorders, including PTSD, are to be evaluated according to a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.

Under that rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The Veteran filed the instant claim for increased rating in October 2007. 

A May 2006 VA Compensation and Pension examination (by a QTC independent psychiatrist), while technically outside of the relevant rating timeframe, nonetheless provides some essential clinical findings as a baseline to consider the Veteran's service-connected psychiatric symptomatology.  The Veteran then reported multiple  conditions of dizziness, tingling, blurred vision, sleeplessness, anxiety, loneliness, depression, anger and confusion.  He was also antisocial, stayed at home all the time, could not ride in cars, and had a fear of heights and fear of open spaces.  The mental symptoms reportedly began 38 years previously, and as described occurred as often as 3-6 times a day with each occurrence lasting 4-5 minutes.  The effect the symptoms had upon total daily function reportedly was that the Veteran could not work, never visited friends, and could not drive.  He had not received psychotherapy for the condition within the previous year, and he had last been hospitalized for psychiatric purposes in 1973.  There had been no major changes in his daily activities since he developed his mental condition.  There had been some major social function changes since then, in that he did not visit friends, and did not attend church and functions.  He stated that he was not then working and he had not been working for 38 years because he was mentally incapable of doing so.  On mental status examination, orientation was within normal limits.  Appearance and hygiene were appropriate.  Behavior was appropriate.  Affect and mood were normal.  Communication and speech were within normal limits, as was concentration.  Panic attacks were present and occurred less than once per week.  The attacks felt faint; the Veteran could not remember them afterwards.  There were signs of suspiciousness, with being distrustful of others, and staying to himself.  There was no delusion history.  There was intermittent hallucination history, with hearing people call his name, though at the time of examination, there was no hallucination observed.  Obsessional rituals were present which were not severe enough to interfere with routine activities, such as checking lights in the house several times per day.  Thought processes were appropriate.  Judgment was not impaired.  Abstract thinking was normal.  Memory was impaired and the degree was mild.  Suicidal and homicidal ideation were absent.  There were no behavioral, cognitive, social, affective or somatic symptoms attributed to PTSD. 

The diagnosis was PTSD, with an assigned Global Assessment of Functioning (GAF) score of 70.  The VA examiner further commented that the Veteran was mentally capable of managing benefit payments in his own best interest.  Mentally, he did not have difficulty performing activities of daily living.  He was able to establish and maintain effective work/school and social relationships.  He was able to maintain effective family role functioning.  He had no difficulty with recreation or leisurely pursuits.  He had no difficulty with physical health.  He had no difficulty understanding commands.  He appeared to pose no threat of persistent danger or injury to self or others.  

Records of VA outpatient treatment reflect that in February 2007, the diagnosis was PTSD, with an assigned GAF score of 50.  The Veteran was then experiencing tension headaches and was unable to relax.  He noted that he slept little and felt exhausted all of the time.  Otherwise, objectively he was alert and oriented times three, without homicidal or suicidal ideation.  

Records from private psychiatrist Dr. T.R.J., indicate that on a May 2007 consult, the Veteran reported having had nightmares, intrusive thoughts, heightened startle response, and emotional distance from others.  He further described sleep disturbance, decrease energy, decreased concentration, and inability to experience pleasure.  He denied suicidal ideation.  On mental status exam, the Veteran was appropriately groomed and cooperative.  No abnormal involuntary movements were noted.  Psychomotor activity was within normal limits.  He maintained good eye contact and was socially appropriate.  He reported anxiety.  His affect was guarded and anxious.  He was alert and well oriented.  No delusions or ideas of reference were endorsed.  He denied perceptual disturbance.  Memory was intact.  Cognition was grossly intact.  He was able to abstract proverbs.  Impulse control was adequate.  Insight and judgment were not grossly impaired.  The diagnosis was PTSD and dysthymic disorder.  On follow-up in August 2007, the Veteran had a neatly groomed appearance, was without suicidal ideation, and had a cooperative and pleasant demeanor.  He stated he had been doing pretty well, was sleeping better, and his mood was good, with only occasional anxiety attacks.  He stated he still had bad nightmares from time to time, but he was able to process them in that when he awakened it did not bother him during the day.  

In his October 2007 correspondence, the Veteran stated that due to his mental condition, he experienced dizziness, difficulty breathing, blurred vision, tightness around his chest, feeling like he was losing control, nausea, nightmares, sudden episodes of weakness, night sweats, difficulty hearing, inability to concentrate, panic when riding in a car, fear of wide open spaces, loneliness, difficulty sleeping, and an intermittent sense of worthlessness.  

Upon a VA mental health outpatient consultation in November 2009, the Veteran reported having a lot of nervousness, depressed mood, and insomnia, along with symptoms of nightmares, nightsweats, intrusive thoughts and panic attacks.               He used to have thoughts of suicidal ideation, but denied them now.  He denied homicidal ideation, and audio or visual hallucinations.  Panic attacks consisted of difficulty with breathing, heart racing, severe anxiety, sweating, and visual disturbances.  A mental status exam revealed the Veteran was alert, attentive and well-oriented.  Appearance showed appropriate grooming, and behavior was cooperative and reasonable.  Speech was normal.  Affect was wide-ranging, though mood was depressed.  There were no perceptual disturbances.  Thought process was normal and coherent.  There was no unusual thought content, and no suicidal or homicidal ideation.  Judgment was impulsive.  Cognition was normal.  The assessment was PTSD, chronic; panic disorder, without agoraphobia; and alcohol abuse, in long-term remission, per patient report.  A GAF was found of 54.

On a March 2010 VA examination, the Veteran described intrusive memories, nightmares, physical reactions when reminded of stressors, avoiding reminders of stressors, feeling cut off from others, feeling emotionally numb, sense of foreshortened future, and sleep trouble.  Also described was feeling very upset when reminded of stressors, loss of interest, poor concentration, heightened alertness, and being easily startled.  He also endorsed as occurring moderately flashbacks, avoidant thinking or talking about stressors, and irritability.  He stated that he thought about experiences in Vietnam "fairly well frequently and its pretty extremely vivid."  His memories could be prompted by certain smells, such as incense or fish.  He had nightmares almost every night.  He stated he sometimes had anxiety attacks when thinking about Vietnam.  He reported avoiding thoughts, conversations and activities that might remind him of Vietnam.  He also noted that he had trouble remembering some important things that happened there.                     He reported a significant decrease in interest, but during the course of the interview noted that he loved to garden and enjoyed keeping tropical fish.  He stated that he did not garden as much as he liked these days, because he would sometimes become dizzy while doing so, adding that he had recently been told his dizziness was probably due to anxiety.  He did acknowledge sometimes feeling anxious when dizzy, but he said there were also times that he became dizzy without any accompanying anxiety.  He reported distant relationships.  He also reported a sense of numbness, and a sense of lack of ability to experience caring about the well-being of others.  He stated he had a sense of foreshortened future, but described this more as feeling that he did not have a rosy future.  He reported moderate irritability, and poor concentration, stating that he sometimes would enter a room and would be unable to recall why he went there.  There was a frequent sense that "something bad is going to happen," which happened during anxiety attacks and at other times.           He also reported exaggerated startle response, relating a story about a friend recently sneaking up on him.  He reported feeling depressed every day at different levels, though some days he was in a really good mood.  His mood on that particular day was 4 or 5 on a scale of 1 to 10, though reportedly it was often worse.  He reported feeling hungry all of the time, and noted that he had gained weight, although this appeared to have been a lifelong patterns for him since returning from Vietnam at a weight of 122 pounds.  He reported crying spells, often at night.                  He felt his energy level was low as a rule.  His motivation level was variable.         He also reported guilty feelings over some things that transpired while in Vietnam.  He stated that he felt generally anxious all the time, on a daily basis, noting that he took Xanax twice a day every day.  He sometimes had no idea why he was anxious.  He experienced panic attacks up to five times daily.  He stated these might occur either due to worry about particular things, or just out of the blue.  During the panic attacks, he would get dizzy, his vision blurred, and he had difficulty hearing.  These experiences could last for a minute or two to an hour in duration.  He said he worried a bit about whether they would recur, and that he usually coped with this worry by focusing on various calming tasks.  He did not describe agoraphobia, but did note that he was quite phobic about being in large open spaces, attributing this to his service in Vietnam, where he had been repeatedly told to avoid such areas lest he be killed.  He stated he frequently had thoughts of suicide, but was not going to carry them out.  He reported thoughts from time to time of violence against others, but indicated he would not carry them out.    

On review of social and medical history, it was indicated that the Veteran lived in a home formerly owned by his parents.  He had let all the trees grow up around it for privacy.  He spent his time watching television, reading, tending his fish and sometimes gardening.  He had no trouble taking care of his activities of daily living, including bathing, dressing, toileting, feeding self, laundry or housekeeping.             He stated that he used to love to cook, but lately did not find much joy in this.      He had several close friends, one of whom visited or called him up to three times daily.  Another had accompanied him to the VA examination site, and was waiting in the lobby.  The Veteran had also spent time with family members of his friends.  He reported talking to his sisters four to five times a month.  He stated that he seldom left his home unless necessary.  If he had to run errands, he just asked a friend to take him, or sometimes had the friend get what he needed for him.  The Veteran belonged to The American Legion and the Disabled American Veterans, but did not attend meetings of either group.  He did not attend church.  On mental status examination the Veteran was on time for his appointment, and clean and reasonably well groomed.  No movement abnormalities were noted.  He was able to register three words immediately, and could recall them all after about three minutes.  He was alert and fully oriented.  His speech was normal in rate, tone, rhythm and volume.  Thought process was linear.  He denied suicidal or homicidal thoughts.  He denied hallucinations, but did report hearing ringing that sometimes sounded like a voice, though he knew it was not.  No delusions were elicited.           His mood was mildly to moderately depressed.  His affect was full in range and appropriate; he was able to smile and laugh fairly readily.  His insight and judgment were fairly good.  

The diagnosis given was PTSD, prolonged; and panic disorder without agoraphobia. The GAF assigned was 58.  The VA examiner commented that the Veteran had a panic disorder that appeared to have arose from his PTSD, in that it seemed related to his service experience.  For instance, the Veteran noted that he became intensely fearful in "open spaces" due to warnings about the dangers of such spaces in Vietnam.  However, the nervousness seemed to have taken on a "life of its own," and now seemed to warrant a separate diagnosis.  He did not appear to have developed full agoraphobia, but did tend to shy away from leaving his home. Although the Veteran reported depressed mood most days, he did not have prominent neurovegetative signs of this, he did not have significant loss of interest, and his affect did not seem consistent with clinical depression.  The Veteran's mood might be somewhat reactive, but at this point the examiner was disinclined to diagnose an affective disorder.  As to extent of psychosocial impairment, the Veteran apparently stopped working due to his anxiety symptoms and symptoms of PTSD nearly 30 years previously.  It seemed unlikely at this point that he could adapt to the work world.  He maintained meaningful relationships with friends and family.  He could manage his basic activities of daily living.  He had significant anxiety, it seemed, when running errands.  He rarely left home.  It was the opinion of the examiner that there was reduced reliability and productivity due to mental disorder signs and symptoms, including both PTSD and panic disorder.  Both conditions appeared to contribute about equally to the Veteran's condition.  There otherwise was no evidence in the claims file or on examination that suggested the Veteran lacked capacity to manage his funds independently.  

Having objectively reviewed the foregoing, the Board does not find a basis in fact upon which to predicate any increased rating for service-connected PTSD with secondary panic disorder, beyond the existing assigned 50 percent evaluation.  Throughout the evaluative history, the evidence reflects demonstrable psychiatric impairment, with nonetheless a substantial retained functional capacity.  The Board readily acknowledges that the Veteran has described several cardinal signs and symptoms of PTSD, and an associated panic disorder (though without attendant agoraphobia).  This impairment is reflected in the assigned 50 percent evaluation. However, there are other key findings which are repeatedly noted throughout the course of the medical history which confirm a lesser overall degree of mental health impairment.  

To begin with, objective mental status examinations, apart from the Veteran's reported symptomatology, were generally within normal limits, and on frequent occasions even showed normal and euthymic mood.  For instance, on an August 2007 private psychiatrist's evaluation, the Veteran was "doing pretty well," was sleeping better, and experienced only occasional anxiety attacks.  Also, hallucinations and delusions were generally never present (absent one instance where the Veteran described occasionally hearing someone calling his name, but in other instances denied having any hallucinations).  Meanwhile, the Veteran never developed any instance of thought disorder, and retained normal speech capacity.  Suicidal and homicidal ideation were generally lacking.  He reported suicidal thoughts on one occasion, but was able to assure the examiner he would never carry them out.

Moreover, there were at least some favorable developments in the Veteran's life and lifestyle, not the least of which is that he had several friendships.                     He maintained ongoing relationships with family members.  Whereas the Veteran was noted on VA examination of March 2010 as most likely having difficulty in ever readjusting to the workplace environment, in the sphere of his own home he had several hobbies and pasttimes.  He also maintained complete responsibility for activities of daily living, and maintenance of the premises of his home.  Again, the Board does not intend to diminish the seriousness of many of the Veteran's reported symptoms, including anxiety attacks, irritability, poor concentration, and poor outlook for the future, but only observes that there were some favorable developments in the course of his life and lifestyle as well during the relevant rating period.  The prior findings of record from the 2006 VA examination are consistent with this observation, given that at that time the Veteran was noted to have significant retained functional capacity for various life activities, not the least of which included participation in a workplace environment.  (Though it is recognized that the 2006 examination preceded the current rating period, the Board observes that the examination in question if nothing else does not substantiate any greater current level of disability than more recent information reflects.)

The March 2010 VA examination as the most thorough and informative depiction of the signs and symptomatology of the Veteran's service-connected PTSD with panic disorder includes the examiner's own assessment that the Veteran manifested "reduced reliability and productivity" due to mental disorder signs and symptoms, a characterization which under 38 C.F.R. § 4.130 is directly correlative to a 50 percent rating.  The VA examiner further explained that the Veteran did not have agoraphobia as a component of his service-connected panic disorder, and likewise did not manifest an affective disorder in connection with his service-connected psychiatric disability.  

As further component to the Board's review of this case, it is observed that the Veteran generally has not manifested the distinct signs and symptoms that under Diagnostic Code 9411 correlate to assignment of the next higher 70 percent rating, including:  suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130.  While it is understood that the Veteran has panic attacks, by indication of the March 2010 VA examiner and other treatment providers this involved impairment of a lesser variety consistent with the more than weekly panic attacks described under the standard for a 50 percent rating, and not the more pronounced "near-continuous panic or depression affecting the ability to function independently, appropriately and effectively" for a 70 percent rating, given the frequency and severity of symptomatology.  Whereas the Veteran also had some difficulty functioning in a workplace environment, this ability was never fully ruled out (at least prior to a subsequent clinical evaluation of January 2012, discussed further below).  The Veteran also clearly retained the ability to maintain social relationships outside of any workplace environment.  Nor for that matter was there any other residual impairment that suggested a greater level of occupational and social impairment that was constituent of a higher 70 percent rating.  

As to assigned GAF scores, the Veteran has been given scores as low as 50 on VA outpatient evaluation, and as high as 58 on the March 2010 VA Compensation and Pension examination.  Under the DSM-IV-R, a GAF score in the 51 to 60 range is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  But a lesser GAF score in the 41 to 50 range is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  In this instance, the Board finds that the March 2010 VA examiner's assigned GAF of 58 followed the most comprehensive and longitudinal study of the severity of the Veteran's service-connected psychiatric disability, therefore contributing highly to its probative weight.  Moreover, the actual signs and symptomatology observed in connection with the Veteran's condition have not been consistent with the more serious impairment contemplated by any lower assigned GAF score.  See 38 C.F.R. § 4.126(a) (when evaluating a mental disorder, the rating agency shall assign an evaluation based on all the evidence of record bearing on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination, by words or GAF score).

Accordingly, under provisions of the VA rating schedule, no higher than a 50 percent evaluation is objectively warranted. 

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's PTSD with secondary panic disorder presents such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the rating criteria are comprehensive, and he does not manifest nor describe symptomatology outside of these criteria.  The rating schedule is premised upon an evaluation based on occupational and/or social impairment, and he does not identify a mental health problem outside of this ambit.  Thus, the Board cannot conclude that his condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. 

The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue.  In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for increased rating for PTSD with secondary panic disorder, prior to January 16, 2012.  This determination takes into full account the potential availability of any further "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review.  The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Gilbert v. Derwinski,              1 Vet. App. 49, 55 (1990).


TDIU

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  Whereas, if there are two or more disabilities, at least one must be rated as at least 40 percent disabling and there must be sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16(a) (2013).  Disabilities resulting from common etiology or single accident or affecting both upper and lower extremities are considered as one collective disability for the purpose of determining whether these threshold minimum rating requirements are met.

Provided a claimant does not meet these minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU, he may still be entitled to this benefit on an extra-schedular basis under § 4.16(b) if it is established he is indeed unemployable on account of his service-connected disabilities.  

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  While the procedures for assignment of a total disability rating on an extraschedular basis would require referral to the RO for further disposition, where the record does not contain evidence that would render such claim plausible the Board may deny entitlement to an extraschedular evaluation in the first instance.  VAOPGCPREC 6-96 (Aug. 16, 1996); see also Floyd, supra.

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether he is unemployed or has difficulty obtaining employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.  See also 38 C.F.R. §§ 4.1, 4.15. 

In evaluating a claim for a TDIU, the critical inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Other factors that may receive consideration include his employment history, level of education and vocational attainment.  See 38 C.F.R. § 4.16; see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

By comparison, the impact of any nonservice-connected disabilities, or his advancing age, are not factors taken into consideration for this purpose.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

In addition, "marginal employment" shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. App. 342, 355 (2000).  Rather, the U.S. Court of Appeals for Veterans Claims (Court) has accepted the definition of substantially gainful employment as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991), citing to VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (December 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09).  See also Ferraro, 1 Vet. App. at 332 (determining that substantially gainful employment suggests "a living wage").

The Veteran's TDIU claim remains on appeal, following assignment of a 100 percent schedular rating for service-connected psychiatric disability effective January 16, 2012.  This is in part because notwithstanding the rating action effective January 16, 2012, there is the outstanding claim for a TDIU prior to January 16, 2012.  Moreover, as previously indicated, for the remaining timeframe since January 16, 2012, a TDIU remains for consideration and is not rendered a moot issue by the grant of a 100 percent schedular rating for service-connected disability, inasmuch as the propriety of a TDIU during this latter time period has significance for any future SMC benefits claim.  Bradley v. Peake, supra.  

The Veteran's original claim for a TDIU was filed on February 1, 2005.

The Veteran initially met the preliminary schedular criteria for assignment of a TDIU under 38 C.F.R. § 4.16(a) as of January 16, 2012, by virtue of the award of a 100 percent evaluation for service-connected psychiatric disability.  Prior to this time period, the schedular criteria for a TDIU were not met.  While psychiatric disability was evaluated at 50 percent, and had been for several years, the Veteran's remaining service-connected disabilities -- bilateral hearing loss, at 10 percent; tinnitus, at 10 percent; and diabetes mellitus, type II at 10 percent, all effective October 25, 2007 -- resulted in a combined rating no higher than 60 percent (under provisions of the VA combined rating table, at 38 C.F.R. § 4.25).  The Veteran at no point has had a single service-connected disability rated at 60 percent; or a single service-connected disability rated 40 percent, with sufficient additional service-connected disability to bring the combined rating to 70 percent, and thus neither of the preconditions for the schedular criteria for a TDIU have been met.  

It follows that the Board will only consider and adjudicate entitlement to a TDIU on a schedular basis from January 16, 2012 onwards, in accordance with 38 C.F.R. § 4.16(a). 

As to the propriety of a TDIU on an extraschedular basis under section 4.16(b), though there is some evidence potentially substantiating the claim, the Board must defer adjudicative action pending remand to the RO/AMC to refer the claim to the VA, Direction of Compensation and Pension, as is the requisite procedure where extraschedular entitlement to a TDIU is in question.  That matter is the subject of the remand below.

Turning to the evidence at hand since January 16, 2012, the January 2012 clinical psychiatric evaluation report from Dr. F.G.P specifically designated a negative answer in response to the inquiry of whether "[the Veteran] would be capable of performing full time competitive work with his/her psychological symptoms and limitations."  

Upon a March 2012 VA Compensation and Pension examination by a psychologist, the opinion was proffered that "[t]he aforementioned behaviors reflect intense and severe PTSD and panic disorder symptomatology.  Therefore, it is this examiner's opinion that [the Veteran's] service-connected PTSD does prevent him from maintaining gainful physical or sedentary employment."  

Based on these findings, it is demonstrated that in all likelihood the Veteran has been rendered incapable of securing and maintaining substantially gainful employment as the consequence of his service-connected PTSD with secondary panic disorder.  There is no contrary evidence of record, and the Veteran has indeed been out of work for several years ostensibly due to his service-connected psychiatric disability.  Given that the preliminary schedular criteria for a TDIU were met as of January 16, 2012, and the medical evidence since then also supports recovery, the complete requirements for assignment of a TDIU since that time period are met.  

A TDIU is granted from January 16, 2012 onwards. 


ORDER

A higher evaluation than 50 percent for PTSD with secondary panic disorder, prior to January 16, 2012, is denied.

A TDIU is granted from January 16, 2012 onwards, subject to the law and regulations governing the payment of VA compensation benefits.




REMAND

Regarding the time period prior to January 16, 2012, as indicated, the Veteran did not meet the preliminary schedular criteria for a TDIU, but there is evidence suggesting he may be entitled to this benefit nonetheless. 

On this subject, the March 2010 VA examiner expressed the opinion that "[the Veteran] apparently stopped working due to his anxiety symptoms and symptoms of PTSD nearly 30 years ago.  It seems unlikely at this point that he could adapt to the work world."  

There is also medical opinion evidence which, though dated from January 2012 or later, implies that the Veteran's occupational impairment had already manifested several years prior to then.  The January 2012 private psychiatrist's evaluation report indicated that the earliest date that the symptoms and limitations noted applied (including presumably, the Veteran's unemployability) was "upon return to CONUS [Continental U. S.] March 27, 1968."  The March 2012 VA examiner's opinion which also found the Veteran unemployable observed in connection with this opinion that the Veteran "has exhibited a longstanding history of chronic occupational and social impairment on account of his PTSD and panic disorder symptoms."  Whereas the foregoing medical evidence supporting the award of benefits officially became associated with the record in January 2012 (or later), the recently received evidence still may be directly used to evaluate the Veteran's claim for TDIU which has been pending since February 1, 2005, to the extent any retrospective assessment of occupational impairment is offered. 

Therefore, the Board remands the issue of entitlement to a TDIU prior to January 16, 2012 to the RO/AMC to formally refer this case to the VA Director of the Compensation and Pension Service for extraschedular consideration.

Accordingly, this claim is REMANDED for the following action:

1. Forward this case to the Director of the Compensation and Pension Service or other appropriate authority for a determination of whether the Veteran was entitled to a TDIU on an extra-schedular basis under the provisions of 38 C.F.R. § 4.16(b) for the time period prior to January 16, 2012.  In making this determination, the Director of the Compensation and Pension Service, or designee, must consider the evidence dated from January 2012 or later which nonetheless provides a retrospective assessment of the Veteran's capacity for securing and maintaining substantially gainful employment. 

2. If the claim for a TDIU prior to January 16, 2012 is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




___________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


